ORDER

PER CURIAM:
Upon consideration of the Report and Recommendations of the Disciplinary Board dated November 10, 1994, and following oral argument, it is hereby
ORDERED that respondent be and he is suspended from the Bar of this Commonwealth for a period of four years, retroactive to September 10,1992, and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
MONTEMURO, J., participates by designation as a senior judge as provided by Pa.R.J.A. No. 701(f).